Title: From George Washington to John Jay, 5 September 1794
From: Washington, George
To: Jay, John


               
                  My dear Sir
                  Philadelphia 5th Sepr 1794.
               
               This encloses a copy of my last—written, as you will readily perceive, with much haste; as one indication of it, I omitted the stamp of privacy; but you would not, I am well persuaded, consider it as official nor in any other light than as the private sentiments very hastily thrown together of Your Obedient and Affectionate
               
                  Go: Washington
               
            